 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAMMY DILLARD,                                   No. 2:19-cv-2138-EFB
12                       Plaintiff,
13           v.                                        ORDER RE SETTLEMENT & DISPOSITION
14    IQ DATA INTERNATIONAL,
      INC./RENT COLLECT GLOBAL,
15
                         Defendant.
16

17

18          On December 6, 2019, counsel for plaintiff notified the court that this case has settled.
19          The court now orders that dispositional documents are to be filed not later than sixty (60)
20   days from the date of this order.
21          All hearing dates heretofore set in this matter are VACATED.
22          FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
23   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
24   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
25          IT IS SO ORDERED.
26   DATED: December 9, 2019.
27

28
